[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-10964            NOVEMBER 10, 2011
                                        Non-Argument Calendar           JOHN LEY
                                      ________________________           CLERK


                           D.C. Docket No. 8:10-cr-00101-EAK-EAJ-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                  versus

RICHARD ECKHOFF,
a.k.a. Richard Elias Eckhoff,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (November 10, 2011)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
      Richard Eckhoff appeals his sentence of 262 months of imprisonment for

two counts of producing child pornography, 18 U.S.C. § 2251(a), one count of

receiving child pornography, id. § 2252(a)(2), and one count of possessing child

pornography, id. § 2252(a)(4)(B). Eckhoff argues that his sentence is

unreasonable. We affirm.

      The district court did not abuse its discretion by sentencing Eckhoff to a

term of imprisonment at the low end of the advisory guideline range. Eckhoff

persuaded a 16 year old girl to transmit repeatedly live video footage of her naked

body. Later, Eckhoff attempted to convince the girl to delete from her computer

the messages and pictures sent from Eckhoff and to tell federal investigators that

Eckhoff had not seen her naked. Eckhoff also induced two sisters, when they were

between the ages of 15 and 17, each to email photographs of themselves in

sexually explicit poses and to participate in sexually explicit online conversations.

Investigators discovered on Eckhoff’s computer more than 600 images of child

pornography, including images that Eckhoff had downloaded from a child

pornography website that portrayed children in bondage and being assaulted

sexually. At sentencing, the district court acknowledged Eckhoff’s lack of prior

criminal record, his “immaturity” and “difficulty in having social relationships,”

and the care he had provided for his parents, but the district court found those

                                          2
factors were outweighed by Eckhoff’s decision to “manipulate” for years his

victims for his “own sexual gratification” and “literally destroy . . . their lives” to

the point that one victim “[c]onsidered suicide.” The district court reasonably

determined that a sentence of 262 months of imprisonment was necessary to

address the seriousness of Eckhoff’s offenses, provide adequate punishment,

protect the public, and deter future similar crimes. See 18 U.S.C. § 3553(a). We

reject as preposterous Eckhoff’s argument that he deserved a lesser sentence

because he “[n]ever me[t] with any of [his] victims in person[] or . . . [had] sex

with any of the alleged victims.” Eckhoff’s sentence is reasonable.

      We AFFIRM Eckhoff’s sentence.




                                            3